Title: Thomas Jefferson to Joseph Delaplaine, 30 May 1813
From: Jefferson, Thomas
To: Delaplaine, Joseph


          Sir Monticello J May 30. 13.
          Your favor of the 23d is recieved, in which you enquire whether there is an approved portrait of myself, by whom painted, & in whose possession? mr Stuart has drawn two portraits of me, at different sittings, of which he prefers the last. both are in his possession.
			 he also drew a third in water colours, a profile in the medallion stile, which is in my possession.
			 mr Rembrandt Peale also drew a portrait in oil colours on canvas while I lived in Washington. of the merit of these I am not a
			 judge, there being nothing to which a man is so incompetent as to judge of his own likeness. he can see himself only by reflection, and that of necessity
			 full-faced or nearly so.
          With my wishes for your success accept the tender of my esteem & respect.Th: Jefferson
         